September 26, 1989



Mr. Fred Toler                          Opinion No.   JM-1103
Executive Director
Texas Commission on Law Enforcement     Re: Which state agency
  Officer Standards and Education       is   responsible      for
1606 Headway Circle, Suite 100          interpreting the provi-
Austin, Texas 78754                     sions of Insurance Code
                                        article 5.33A regarding
                                        homeowners premium    re-
                                        ductions  and    related
                                        questions   (RQ-1758)

Dear   Mr. Toler:

     You ask two questions about article 5.33A of the      Insu-
rance Code.

     Article 5.33A provides for reductions in homeowners'
insurance premiums.    Section  6 of the article provides
minimum specifications   that the homeowner's property must
meet to qualify for the premium reduction.   The specifica-
tions relate to the types of doors, windows        and locks
contemplated to increase the security of the property.
Section 3 provides that the person seeking the premium
reduction shall apply to the city or county where the
property is located and that the city or county shall assign
an inspector to inspect the property to determine whether it
meets the    requisite    specifications for   the    premium
reduction.  Section 7 provides that the Commission on Law
Enforcement Officer Standards and Education shall establish
standards for the inspection program and certify inspectors.
Section 8 provides the requirements for certification as an
inspector.

     You ask which state agency, the State Board of Insu-
rance (the board) or the Commission    on Law Enforcement
Officer Standards   and Education  (the commission),   has
"primary responsibility" for "interpreting" the provisions
of Insurance Code article 5.33A.

     Insurance Code article 1.10(l) provides that the board
shall "[s]ee that all      laws respecting   insurance   and
insurance companies are faithfully executed."   Clearly,  in
order to "see that all laws respecting insurance . . . are



                              p. 5784
Mr. Fred Toler - Page 2   (JM-1103)




faithfully executed" under article 1.10(l), the board     would
have to determine what those laws provided for.1

     Also, we think that the legislature would have con-
templated that interpretation of the provisions in question
in article 5.33A would be more effectively accomplished     by
the board than by the commission, given the board's    primary
concern with insurance matters. Notably, in.this respect, a
1985 amendment to article 5.33A, section 6(e), empowered the
board to "set standards for alternative specifications      to
protect a person's property that are at least as effective        Q
as those listed in" section 6.     Acts 1985, 69th beg., ch.
744, 5 1, at 2568. It would be anomalous, we think, for the
legislature   to authorize the board to set alternative
specifications to those set out in section 6 if it intended
that the "primary responsibility I1 for determining the import
of the provisions   of section 6 should fall on another
agency. See also Ins. Code art. 5.33A, § 5 (board to
establish by rule the amount by which premiums         may be
reduced under the article).

     Section 7 of article 5.33A provides for the duties      of
the commission under the article as follows:

           The commission   shall establish  standards
        for the     inspection program    under    this
        article, shall adopt rules to carry out the
        inspection    program,   and   shall    certify
        inspectors who do the inspections,       except
        such certificate   shall be limited to the
        specification set forth in Section 6 hereof
        for which     the   inspector   has   received
        instruction under Section (8)(b)(3) hereof.

     We think that the legislature intended     in section  7
that the commission's role in implementing article 5.33A be
limited to setting standards    for the inspection of doors
rather than their composition.    Inspectors are assigned  to
inspect the properties of applicants for premium   reductions
by the city or town where the property is located. Id. 5 3.
Inspectors must be certified by the commission and in order
to receive certification must be peace officers licensed by
the commission  or building   inspectors or other officials



     1. Of course, under our constitution,      the ultimate
responsibility for interpreting    laws falls, with certain
limited exceptions,   on the courts.      See senerallv Tex.
Const. art. V, § 1, and authorities cited therein.




                               P. 5785
Mr. Fred Toler - Page 3   (JM-1103)




designated by the city or county where they will serve.
They must also have received classroom instruction from the
commission or an agent of the commission. Id.      58.    We
think that the articles' provisions empower the commission
to assure that inspectors are qualified to make factual
determinations  in   accordance with    the boardjs
interpretations of the article's requirements   and to %E
rules governing the procedures for inspection.    We do not
think that the commission's duties under the above-mentioned
provisions can be said to include the "primary responsibil-
ity" for "interpreting" the provisions of article 5.33A, in
light of the general provision  in article 1.10(l) that the
board shall "[s]ee that all laws respecting  insurance . . .
are faithfully executed."

     You also ask whether an exterior door may have glass
panels and still qualify under the requirements of article
5.33A for the reduction in homeowners' insurance premiums
provided for in the article.    Article 5.33A provides  in
section 6:

            (a) A person's property qualifies for a
        homeowners insurance premium reduction if the
        property meets the following minimum specifi-
        cations:

           (1) exterior doors must be solid core
        doors that are 1 3/8 inches thick and must be
        secured by dead-bolt locks;

            (2) metal doors must be secured by     dead-
        bolt locks:

           (3) double doors must meet the specifica-
        tions provided by Subdivision (1) of this
        subsection, must have the inactive       door
        secured by header and threshold bolts that
        penetrate metal strike plates, and in the
        case of glass located within 40 inches of
        header and threshold bdlts, must have the
        bolts flush-mounted in the edge of the door:

           (4) sliding glass doors must be       secured
        by secondary locking devices to          prevent
        lifting and prying;

           (5) dutch doors     must have    concealed
        flush-bolt locking devices to interlock upper
        and lower halves and must be secured by a
        dead-bolt lock;




                              P. 5786
Mr. Fred Toler - Page 4   (JM-1103)




           (6) garage doors must be equipped     with
        key-operated locking devices: and

           (7) windows must be secured by   auxiliary
        locking devices.

           (b) A dead-bolt   lock required by Sub-
        section (a) of this section must lock with
        a minimum  bolt throw    of one inch    that
        penetrates a metal strike plate. If a door
        secured by a dead-bolt lock has breakable
        glass within 40 inches of the lock, the lock
        must be key-operated  from both sides unless
        prohibited by life safety codes.

           (c) An auxiliary locking device required
        q;cl~~~section   (a) of thi;owI;;tion    must
                 screws,    wooden            pinning
        devices, and key-operated locks. in areas in
        which life safety codes permit, metal bars or
        grating, if mounted to prevent easy removal,
        may be substituted     for auxiliary  locking
        devices.

            (d) Jalousie or louvered windows do not
        meet the specifications    of this    section
        unless they have metal grating mounted      as
        provided by Subsection (c) of this section.

            (e) The Board may adopt rules that set
        standards for alternative specifications    to
        protect a personIs property that are ate least
        as effective as those listed in this section.
        Such alternative specifications shall entitle
        a person's property meeting such specifica-
        tions to a similar homeowners premium  reduc-
        tion under this article.

Id. 5 6.

     The construction of section 6 of article 5.33A presents
difficulties.   For example, subsection (a)(l) provides  that
"exterior doors must be solid core doors" of a certain
thickness and Qecured     by dead-bolt  locks."   Subsections
(a)(2) through   (a)(6) provide requirements    for "metal,"
"double,"   "sliding glass,"   "dutch," and "garage" doors
without indicating whether such requirements      apply only
where the doors in question are exterior doors.

     Upon reviewing the provisions in their entirety,      we
would be inclined to conclude that the requirements        of



                               p. 5787
Mr. Fred Toler - Page 5   (JM-1103)




subsections (a)(2) through    (a)(6) for "metal,1' "double,"
"sliding glass,** "dutch," and "garage" doors apply only
where such doors are exterior doors. The requirements    for
each of such types of door include provisions for locking
devices. As a practical matter, we do not think the
legislature would have intended such requirements to apply
to other than exterior doors. Clearly, the overall purpose
of article 5.33A is to allow homeowners8 insurance premium
discounts to a homeowner for the installation of security
equipment that would reduce the risk of forced entry into
the house. a     Bill Analysis, H.B. 764, 67th Leg.   (1981)
(adding the article):  Bill Analysis, H.B. 1861, 69th Leg.
(1985) (amending the article).

     Since sliding glass exterior doors might qualify    for
premium reductions under article 5.33A, section 6(a)(4),  if
they meet the other requirements  of that section, it would
seem unlikely that     the legislature   intended that    an
exterior door would not qualify if it had glass panels.   We
also note that the provisions of subsection (b), requiring
particular locking devices where    'Ia door secured by a
dead-bolt lock has breakable glass within 40 inches of the
lock," id. 5 b, and suggest that an exterior door may have
glass panels and still meet the premium reduction   reguire-
ments.

     Also, you inform us that the State Board of Insurance
has taken the position that glass in an exterior door does
not disqualify  a homeowner    from receiving   an insurance
premium reduction.   Because the board has factual knowledge
of the effectiveness     of various   security measures     '
reducing the risks to be insured against, we would it:
hesitant to challenge their administrative     determination.
Under such circumstances    courts ordinarily  defer to the
construction of a statute's term by the appropriate adminis-
trative agency.    See, e.a    Letter Opinion   88-78   (1988)
(construction of provisions'of   article 179d, V.T.C.S.   that
"fraternal organizationsl' as defined   in that article are
eligible for licensure by the comptroller to conduct bingo
games).

                       SUMMARY

           Of the two agencies, the State Board of
        Insurance and the Commission on Law Enforce-
        ment Officer Standards   and Education,  the
        State Board of Insurance has the "primary
        responsibility" for "interpreting" the pro-
        visions of article 5.33A of the Insurance
        Code relating to reductions   in homeowners'
        insurance premiums    on   property  meeting



                                 p. 5788
Mr. Fred Toler - Page 6   (JM-1103)




        certain security specifications.  An exterior
        door may have glass panels and still qualify
        under the provisions of section 6 of article
        5.33A if the     property meets the     other
        specifications provided for in that section.




                                      JIM     MATTOX
                                      Attorney General of Texas

MARY KELLER
First Assistant Attorney General

LOU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLSY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by William Walker
Assistant Attorney General




                              P. 5789